I bow to the authority of Studdard v. Carter, 120 Miss. 246, 82 So. 70, and therefore concur in what has just been said; but I think that case was wrongly decided. It followed the case of Pittman v. Lamb, 53 Miss. 594, which was decided prior to the enactment of the statute now appearing as section 364, Code 1930, which first appeared in the Code of 1880 as section 1836 shortly after the decision in the case of Pittman v. Lamb, and was evidently intended to meet and correct it. It manifestly contemplates that a jury verdict in the chancery court should have the same effect as and be in all respects dealt with as is a jury verdict in the circuit court. This is made manifest by section 365, Code 1930, which appears as section 1837, Code 1880, under which, when a change of *Page 235 
venue is granted in the chancery court "for the trial of all issues of fact to be tried by a jury," the chancellor is thereafter without power to dispense with the jury. Humphreys County v. Cashin, 128 Miss. 236, 90 So. 888.